Title: To George Washington from William Lord Stirling Alexander, 7 January 1781
From: Alexander, William Lord Stirling
To: Washington, George


                        
                            Dear Sir
                            Trentown Janr. 7 1781
                        
                        Yesterday evening the Legislature of this State finished the Bill for Setting the depreciation of the pay of
                            their Brigade and Leiut. Col. DeHart Major Cummins and Doctr Hunter the Committee sent from the Brigade at the request of
                            the Assembly now take an authenticated Copy with them to the Brigade this busyness I thought of so much Consequence at this
                            Critical Juncture that I did not Care to leave this place ’till it was finished, and I hope it will tend to keep that body
                            of Men in such good humour as will be of Use in Quelling the Mutineers of the pensilvania line. The legislature of the
                            State have also at last finished the Bill for Compleating the two Regiments which are to stand, (deducting the men of
                                their State in other Corps) which is to be done by Volunteers at 60 dollars of the New Money
                            Bounty; I despair of the Success of it. a Number of the printed Copies of this law Govr Livingston sends to your
                            Excellency and a Number of them also goes to the Commanding of the Corps by these Gentlemen. I would have set out this
                            morning for the Eastern part of the State but the Committee Just arrived from Congress have desired me to stay ’till some
                            measures are determined on with regard to the Enemy as well as the Mutineers. I am obliged to conclude this & am
                            your Excys M. obt H. Servant.
                        
                            Stirling,
                        
                    